DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 7-10, 18-20, 22-24, 31-34, 42-44 and 46-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim independent claims 7 and 31, the closest prior art, Meredith (PGPUB 20070290972), fails to disclose in combination with all of the other elements of the claim wherein an alignment layer, which is formed over an inner surface of at least the second transparent substrate and contains linear alignment structures in contact with the liquid crystal layer that are oriented at a 45⁰ angle relative to the conductive stripes. Modification of Meredith to change the alignment structure angle would result in breaking the system. Further, there is no discernable motivation for such a change, in the context of the electrode layout provided by Meredith, in the prior art. Finally, see applicant’s remarks dated 1/27/2021 on page 18 last paragraph and page 19 first paragraph.
With respect to independent claims 18 and 42, the closest prior art, Meredith, fails to disclose wherein the plurality of the control chips comprise at least first and second control chips, which are respectively connected to apply the control voltage waveforms to first and second sets of the excitation electrodes, and wherein the first and second control chips are chained together by conductive traces on the transparent envelope, and wherein the second control chip is configured to select the control voltage . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 25-28 and 30 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Meredith (PGPUB 20070290972).

Regarding claim 1, Meredith discloses an optical apparatus ([0004]), comprising: 
a transparent envelope configured to be mounted in a spectacle frame and worn, in the spectacle frame, in front of an eye of a user of the apparatus ([0003]); 
5 an electro-optical layer (20), contained within the envelope (Fig. 1) and having an effective local index of refraction at any given location that is determined by a voltage waveform applied across the electro-optical layer at the location ([0013] and [0014]); 

10 a transparent common electrode (40), which is disposed over a second surface of the transparent envelope (50 or 100 as pointed to in Fig. 1), opposite the first surface (Fig. 1), and is electrically separated into a central region defining an active area of the electro-optical layer and a peripheral region, which at least partially surrounds the central region ([0015] and Fig. 3); and 
control circuitry (Driver indicated in Fig. 3), which is configured to hold the central region of the transparent common 15 electrode at a predefined common voltage while allowing the peripheral region to float electrically ([0015] and [0016]), and to apply control voltage waveforms to the excitation electrodes, relative to the common voltage, so as to generate a specified phase modulation profile in the active area of the electro-optical layer (at least [0014] and [0019]).

Regarding claim 2, Meredith discloses wherein the phase modulation profile is specified so 20 as to cause rays of optical radiation that are incident on the active area to converge or diverge with a specified focal power ([0013] and [014]).

Regarding claim 3, Meredith discloses wherein the electro-optical layer comprises a liquid crystal ([0013]).

Regarding claim 4, Meredith discloses wherein the transparent excitation electrodes 25 comprise conductive stripes, which extend across both the central and peripheral regions (Fig. 3 and [0013]).

Regarding claim 6, Meredith discloses wherein the transparent common electrode comprises a thin film, which is etched to separate the central region from the peripheral region ([0015] photolithography is used to deposit electrodes).

Regarding claim 7, Meredith discloses an optical device, comprising: 
first and second transparent substrates in mutually parallel orientations (Fig. 1, 100 and 10); 

a common electrode (40), positioned over the active area on the first transparent substrate (Fig. 3); 
an array of excitation electrodes (30), comprising parallel conductive stripes extending over the active area on the second transparent substrate (Figs. 1 and 2 as well as [0015] and [0016]); 
10 an alignment layer (50), which is formed over an inner surface of at least the second transparent substrate and contains linear alignment structures in contact with the liquid crystal layer that are oriented at a 45⁰ angle relative to the conductive stripes (Fig. 2 and [0015]); and 
control circuitry (Driver indicated in Fig. 3), which is configured to apply control voltage waveforms to the excitation electrodes, relative to the common electrode, so as to generate a specified phase modulation profile 15 in the active area of the electro-optical layer (at least [0014] and [0019]).

Regarding claim 8, Meredith discloses wherein the phase modulation profile is specified so as to cause rays of optical radiation that are incident on the active area to converge or diverge with a specified focal power ([0013] and [014]).

Regarding claim 25, Meredith discloses an optical method, comprising: 
providing a transparent envelope, which is configured to be mounted in a spectacle frame and worn, in the spectacle frame, in front of an eye of a user ([0003]), and 
contains an electro-optical layer (20) having an effective local index of refraction at any given location that is determined by a voltage 10 waveform applied across the electro-optical layer at the location ([0013] and [0014]); 
disposing an array of transparent excitation electrodes (30) over a first surface of the transparent envelope (50 or 10 as pointed to in Fig. 1) and a transparent common electrode (40) over a second surface of the transparent envelope (50 or 100 as pointed to in Fig. 1), opposite the first surface (Fig. 1); 
coupling control circuitry (Driver indicated in Fig. 3)to hold the central region of the transparent common electrode at a predefined common voltage while allowing the peripheral region to float electrically ([0015] and [0016]), and to apply control voltage waveforms to the excitation electrodes, relative to the common voltage, so 20 as to generate a specified phase modulation profile in the active area of the electro-optical layer  (at least [0014] and [0019]).

Regarding claim 26, Meredith discloses wherein the phase modulation profile is specified so as to cause rays of optical radiation that are incident on the active area to converge or diverge with a specified focal power ([0013] and [014]).

Regarding claim 27, Meredith discloses wherein the electro-optical layer comprises a liquid crystal ([0013]).

Regarding claim 28, Meredith discloses wherein the transparent excitation electrodes comprise conductive stripes, which extend across both the central and peripheral regions (Fig. 3 and [0013]).

Regarding claim 30, Meredith discloses wherein disposing the transparent common electrode comprises depositing a conductive thin film over the second surface of the transparent envelope, and wherein electrically separating the common electrode comprises etching the conductive 5 thin film to separate the central region from the peripheral region ([0015] photolithography is used to deposit electrodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith in view of Takahashi (PGPUB 20100157181).

Regarding claim 5, Meredith does not explicitly disclose wherein the electro-optical layer comprises first and second electro-optical layers contained within the envelope, and wherein the conductive stripes comprise a first set of the stripes that extend in parallel across the first electro-optical layer in a first direction and a second set of the stripes, which extend in parallel across the second electro- 30 optical layer in a second direction, which is perpendicular to the first direction.
	However, Takahashi teaches a lens array device comprising liquid crystal (5) and wherein the electro-optical layer comprises first and second electro-optical layers contained within the envelope, and wherein the conductive stripes comprise a first set of the stripes that extend in parallel across the first electro-optical layer in a first direction and a second set of the stripes, which extend in parallel across the second electro- optical layer in a second direction, which is perpendicular to the first direction (Fig. 3 where layer 14 includes parallel columns of transparent electrodes and layer 24 includes another layer of parallel transparent electrodes that are perpendicular to layer 14, see also [0051]).
	It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Meredith and Takahashi such that the transparent conductive stripes were 

Regarding claim 29, Meredith does not explicitly disclose wherein the electro-optical layer comprises first and second electro-optical layers contained within the envelope, and wherein the conductive stripes comprise a first set of the stripes that extend in parallel across the first electro-optical layer in a first direction and a second set of the stripes, which extend in parallel across the second electro- optical layer in a second direction, which is perpendicular to the first direction.
	However, Takahashi teaches a lens array device comprising liquid crystal (5) and wherein the electro-optical layer comprises first and second electro-optical layers contained within the envelope, and wherein the conductive stripes comprise a first set of the stripes that extend in parallel across the first electro-optical layer in a first direction and a second set of the stripes, which extend in parallel across the second electro- optical layer in a second direction, which is perpendicular to the first direction (Fig. 3 where layer 14 includes parallel columns of transparent electrodes and layer 24 includes another layer of parallel transparent electrodes that are perpendicular to layer 14, see also [0051]).
	It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Meredith and Takahashi such that the transparent conductive stripes were arranged in 2 perpendicular layers as taught by Takahashi motivated by providing more natural stereoscopic display ([0004]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith in view of Hikmet (PGPUB 20100149444).

Regarding claim 9, Meredith does not disclose mounted 20 in mutual proximity with the first and second transparent substrates of the first and second devices mutually parallel, wherein the second device is rotated, relative to the first device, so that the conductive stripes in the first and second devices are mutually perpendicular while the linear alignment structures in the alignment layer in the first device are parallel to the linear alignment structures in 25 the alignment layer in the second device.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Meredith and Hikmet such that a second optical device was arranged with electrodes as taught by Hikmet motivated by adjusting the optical axis of the device.

Claims 11-17 and 35-41is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith in view of Blum et al. (PGPUB 20030231293).

Regarding claim 11, Meredith discloses an optical apparatus, comprising: 
a transparent envelope (Fig. 1), which is configured to be mounted in a spectacle frame in a predefined orientation and worn, in the spectacle frame, in front of an eye of a user of the apparatus, and which curves about an axis that is vertical in the predefined orientation ([0003]); 
an electro-optical layer (20), contained within the envelope (Fig. 1) and having an effective local index of refraction at any given location that is determined by a voltage waveform applied across the electro-optical layer at the location ([0013] and [0014]);
an array of excitation electrodes (30) comprising parallel transparent conductive stripes extending across a surface of the transparent envelope in a direction parallel to the vertical axis over an active area of the electro-optical layer (Figs. 1 and 2 as well as [0015] and [0016]); 
at least one control chip (Fig. 3 Driver or processers [0016]), which is configured to generate control voltage waveforms for application to the electrodes ([0015] and [0016]); and 

Meredith states that a driver is attached to the electrode set ([0016]) but does not explicitly state that it is mounted on the transparent envelope in a location that is horizontally spaced away from the active area.
However, Blum teaches an electro-optic lens wherein a controller (3060) is located within a lens (Fig. 30 and [0276] states that the controller is in or on the lens).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Meredith and Blum such that the controller was encased within the lens motivated by making the device more compact.

Regarding claim 12, modified Meredith discloses wherein the electro-optical layer comprises a liquid crystal ([0013]).

Regarding claim 13, modified Meredith discloses wherein the conductive traces comprise transparent conductors disposed over the surface of the transparent envelope between the at least one control chip and the ends of the electrodes ([0016]).

Regarding claim 14, modified Meredith discloses wherein the conductive traces comprise first conductive traces connecting first terminals of the at least one control chip to respective upper 20 ends of a first set of the conductive stripes and second conductive traces connecting second terminals of the at least one control chip to respective lower ends of a second set of the conductive stripes ([0016] and Fig. 3).

Regarding claim 15, modified Meredith does not explicitly disclose wherein the at least one control chip has rectangular shape having long and short sides and is mounted on the transparent envelope with the 25 long sides parallel to the conductive stripes.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of the controller for the purpose of reducing visual obstruction to the user.

Regarding claim 16, modified Meredith discloses wherein the array of excitation electrodes comprises further transparent conductive stripes connected to the at least one control chip and extending across the transparent envelope in a direction perpendicular to the vertical axis (Figs. 1 and 2 as well as [0015] and [0016]).

Regarding claim 17, modified Meredith discloses comprising a transparent common 30 electrode (40), which is disposed over a second surface of the transparent envelope (50 or 100 as pointed to in Fig. 1), opposite the first surface (Fig. 1), and is electrically separated into a central region defining an active area of the electro-optical layer and a peripheral region ([0015] and Fig. 3), which at least partially surrounds the central region ([0015] and Fig. 3), 21WO 2017/216716 PCT/IB2017/053492wherein the central region of the transparent common electrode is held at a predefined common voltage while allowing the peripheral region to float electrically ([0015] and [0016]).

Regarding claim 35, Meredith discloses an optical method, comprising: 
5 providing a transparent envelope (Fig. 1), which is configured to be mounted in a spectacle frame in a predefined orientation and worn, in the spectacle frame, in front of an eye of a user, and which curves about an axis that is vertical in the predefined orientation ([0003]), and which contains an electro-optical layer (20) having an effective local index of refraction at any given location that is determined by a voltage waveform applied across the electro-optical layer at the location  ([0013] and [0014]); 

mounting at least one control chip (Fig. 3 Driver or processers [0016]), which is configured to generate control voltage waveforms for application to the electrodes ([0015] and [0016]),  
connecting conductive traces on the transparent envelope between the at least one control chip and ends of the conductive stripes so as to apply the control voltage waveforms to the electrodes ([0016]).
Meredith states that a driver is attached to the electrode set ([0016]) but does not explicitly state that it is mounted on the transparent envelope in a location that is horizontally spaced away from the active area.
However, Blum teaches an electro-optic lens wherein a controller (3060) is located within a lens (Fig. 30 and [0276] states that the controller is in or on the lens).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Meredith and Blum such that the controller was encased within the lens motivated by making the device more compact.

Regarding claim 36, modified Meredith discloses wherein the electro-optical layer comprises a liquid crystal ([0013]).

Regarding claim 37, modified Meredith discloses wherein the conductive traces comprise transparent conductors disposed over the surface of the transparent envelope between the at least one control chip and the ends of the electrodes ([0016]).

Regarding claim 38, modified Meredith discloses wherein the conductive traces comprise first conductive traces connecting first terminals of the at least one control chip to respective upper ends of a first set of the conductive stripes and second conductive traces connecting second terminals of the at 

Regarding claim 39, modified Meredith does not explicitly disclose wherein the at least one control chip has rectangular shape having long and short sides and is mounted on the transparent envelope with the long sides parallel to the conductive stripes.
However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the shape of the controller rectangular such that long sides are parallel to the conductive strips, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of the controller for the purpose of reducing visual obstruction to the user.

Regarding claim 40, modified Meredith discloses comprising extending further transparent conductive stripes across the transparent envelope in a direction perpendicular to the vertical axis, and connecting the further transparent conductive stripes to the at least one control chip (Figs. 1 and 2 as well as [0015] and [0016]).

Regarding claim 41, modified Meredith discloses comprising: disposing a transparent common electrode (40) over a second surface of the transparent envelope (50 or 100 as pointed to in Fig. 1), opposite the first surface (Fig. 1), and is electrically separated into a central region defining an active area of the electro-optical layer and a peripheral region ([0015] and Fig. 3), which at least partially surrounds the central region ([0015] and Fig. 3), wherein the central region of the transparent common electrode is held at a predefined common voltage while allowing the peripheral region to float electrically ([0015] and [0016]).

Response to Arguments
Applicant's arguments filed 1/27/2021 have been considered but they are not fully persuasive. 
Regarding applicant’s remarks on page 17, the applicant argues that because layer 40 is not patterned, it cannot be electrically separated into central and peripheral regions. The office respectfully disagrees. The applicants language along with their disclosure, gives no special meaning to the term “electrically separated”. Applicant shows a flat single layer transparent common electrode (52) in Fig. 2 and describes it as electrically separated. Therefore, the office has interpreted the claim using BRI (broadest reasonable interpretation) to include single layer electrodes that are electrically separated from surrounding elements. The office cannot interpret this language such that there are two distinct electrodes that have no electrical connection. Such an interpretation would make no physical sense because the applicant has used “a common electrode” and not “a plurality of common electrodes”. Further, it appears that the electro-optical layer is what actually defines a central and peripheral region. In the case of Meredith that would be layer 30, which has a pattern ([0015]).
The office suggests amending the claim to make it clear that there are a plurality of transparent common electrodes if the applicant wishes to pursue this further. Such an amendment would overcome the rejection of record, but further search and consideration would be required. 
Regarding claim 25, see the office’s response to claim 1.
Regarding claims 7 and 31, the office agrees with the applicant’s remarks. These claims have been indicated as allowable.
Regarding applicant’s remarks on page 20, applicant states that Meredith does not disclose a curved envelope and that it would not be possible to have parallel stripes along the vertical axis due to the ring shaped electrodes. Applicant then states that Blum does not mention a vertical axis of curvature or the orientation of stripe electrodes to this axis. The office respectfully disagrees. The applicant has not defined the vertical axis in any meaningful way in their claim. Meredith teaches that the envelope is used as a lens in a spectacle. Spectacles lenses are not flat, but are curved. This curvature exists around the circumference of the lens and/or as a radius of curvature for refractive correction. Blum teaches a curved lens in both of these directions (Figs. 5 and 8 for example). Further, applicant’s use of “stripes” does not exclude an array of electrodes arranged in columns and rows, such as those in Fig. 20 where there are 
The applicant’s lack of a sufficient definition to limit the interpretation of what constitutes a “vertical axis” along with Blum teaching curvature in every axis and having stripes of electrodes means the claim is anticipated by the prior art. 
The office suggests amending the claim to better define the vertical axis. Generally, the prior art uses the optical axis as a Z-axis in 3D drawings or a Y-axis in 2D drawings. It is possible such an amendment would overcome the rejection of record. However, the office would need to take time to consider the axis definition with respect to Blum. 
Regarding claim 35, see the office’s response to claim 11.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872